DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 05 January 2021.
The amendment filed 05 January 2021 does not place the application in condition for allowance.
Because new grounds of rejection are presented which are not necessitated by Applicant’s amendments, the action that follows is a non-final office action.
Status of Claims
Claims 1-2, 4-5, 8, 12, 14, 17, 19-20, and 22 were amended in the amendment filed 05 January 2021.
Claims 10 and 16 are withdrawn from consideration.
Claims 1-2, 4-9, 12-15, and 17-22 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of a “carbon layer comprises soft carbon”, where Applicant uses the terms “soft carbon” and “graphitizable carbon” interchangeably (see instant specification at paragraphs 0003 and 0021). However, the description of “graphitizable” and hence “soft” carbon set forth in paragraph 0011 on page 9 of the instant specification is unclear if materials such as multiple graphene layers, which fall under the description provided in paragraph 0011, are interpreted as being within the scope of “soft carbon” (i.e. basic structural units having carbon hexagonal planes layered) or not. Thus, given the breadth of the term “soft carbon” described in the instant specification, and Applicant’s contrasting of graphene layers from soft carbon in remarks filed 05 January 2021 (see page 7), it is unclear what does and does not fall under the scope of “soft carbon”. Clarification is required.
Claims 2, 4-9, 12-15, and 17-22 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG Publication 2012/0244430 A1; hereinafter “Yamazaki”) in view of Shimizu et al. (US PG Publication 2006/0175704 A1; hereinafter “Shimizu”).
Regarding claim 1, Yamazaki teaches a positive electrode (positive electrode in Fig. 1A; paragraph 0024), comprising a carbon layer (graphene layer 103/113; paragraphs 0025 and 0029) and a positive-electrode active material layer provided on the carbon layer (lithium containing composite oxide 105 as active material; paragraph 0025), wherein the carbon layer comprises carbon (graphene of layers 103/113 includes covalently-bonded atoms forming a six-membered ring with one to ten atomic layers of repetition; paragraph 0029). However, Yamazaki is silent to the carbon layer being specifically a soft carbon layer as recite in instant claim 1. The Examiner notes Yamazaki teaches the carbon layer is a conduction auxiliary agent allowing for an increase in proportion of a positive electrode active material in the layer and reduction in resistance of the layer, allowing for higher power and high speed for charging and discharging (paragraph 0010). 
Shimizu teaches electrode structures in batteries (abstract and paragraph 0002). Shimizu teaches the current collector structure of the battery can include a current collecting structure formed between a substrate and electrode active material (paragraphs 0023-0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki and use the other types of carbon material, such as soft carbon, for the carbon current collecting layer of Yamazaki, because the selection of a known material based upon its suitability for its intended use, in the instant case a layer of carbon provided between a substrate and an electrode active material in a battery to provide current conduction between the elements, supports a prima facie obviousness determination since one of ordinary skill in the art has a reasonable expectation of success the soft carbon material will function as desired and intended based upon the teachings of Shimizu above (see MPEP 2144.07). 
The Examiner notes the limitation recited in the preamble of the positive electrode being "for non-aqueous electrolyte secondary battery" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, and discloses various 
Regarding claim 2, modified Yamazaki further teaches the carbon layer (103, 113) contains the soft carbon that is an amorphous carbon in which basic structural units are clustered, the soft carbon having an orientation texture in which the basic structural units are oriented, each of the basic structural units having a structure in which carbon hexagonal planes are layered (see above description, Yamazaki paragraph 0029, and soft carbon falling within the scope; see MPEP 2112.01 I. & II.). 
Regarding claim 20, modified Yamazaki further teaches a positive-electrode current collector sheet (positive electrode current collector 101 in Fig. 1A; paragraphs 0025 and 0028), wherein the carbon layer is provided between the positive-electrode current collector sheet and the positive-electrode active material layer (see carbon layer 103 positioned between positive electrode active material 105 and the current collector sheet 101 in Fig. 1A and discussed above in the combination), and the carbon layer comprises 90 wt % or more of the soft carbon (carbon layer is composed of soft carbon, i.e. 100 wt% of the layer). 
Regarding claim 21, modified Yamazaki teaches the positive electrode according to claim 20, and further teaches the carbon layer is provided so that the carbon layer comes in contact with both the positive-electrode active material layer and the positive-electrode current collector sheet (see Fig. 1A showing carbon layer 103 contacting both 105 and 101, respectively), and the positive-electrode active material layer is provided so that the positive-. 
Claims 4-7, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Shimizu as applied to claim 2 above, and further in view of Yang et al. (WIPO Publication Number 2014/015709 A1; translation and citations provided in US PG Publication 2015/0191357 A1; hereinafter “Yang”).
Regarding claim 4, modified Yamazaki teaches the positive electrode according to claim 2, the limitations of which are set forth above. However, modified Yamazaki is silent to the carbon layer comprises the soft carbon that is 1.8 g/cm3 or higher to 2.1 g/cm3 or lower in material density. 
Yang teaches carbon materials for electrodes of lithium ion batteries (paragraph 0037). Yang teaches carbon material can have a density of about 0.3-4 g/cm3, resulting in a high hardness and high specific surface area to the carbon material (paragraph 0028). Yang teaches this carbon material forms an electrode material having high volumetric energy density (paragraph 0038).
The devices of modified Yamazaki and Yang are analogous references in the field of carbon materials in battery electrodes. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Yamazaki and form the soft carbon material to the density of 0.3-4 g/cm3, in order to form an electrode material with high volumetric energy density, high hardness, and high specific surface area, as taught above by Yang. The modification would necessarily result in an overlap of the claimed density recited in the instant claim and that disclosed in the prior art; in the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Regarding claim 5, modified Yamazaki teaches the positive electrode according to claim 4, and further teaches the carbon layer comprises 90 wt % or more of the soft carbon (carbon layer is composed of soft graphene). 
Regarding claim 6, modified Yamazaki teaches the positive electrode according to claim 5, and further teaches a positive-electrode current collector sheet (positive electrode current collector 101 in Fig. 1A; paragraphs 0025 and 0028), wherein the carbon layer is provided between the positive-electrode current collector sheet and the positive-electrode active material layer (see carbon layer 103 positioned between positive electrode active material 105 and the current collector sheet 101 in Fig. 1A).
Regarding claim 7, modified Yamazaki teaches the positive electrode according to claim 6, and further teaches the carbon layer is provided so that the carbon layer comes in contact with both the positive-electrode active material layer and the positive-electrode current collector sheet (see Fig. 1A showing carbon layer 103 contacting both 105 and 101, respectively), and the positive-electrode active material layer is provided so that the positive-electrode active material layer does not substantially come in contact with the positive-electrode current collector sheet (see 105 not directly in contact with 101 as claimed; Fig. 1A). 
Regarding claim 12, modified Yamazaki teaches the positive electrode according to claim 1, the limitations of which are set forth above. Yamazaki further teaches the carbon layer comprises 90 wt % or more of the soft carbon (carbon layer is composed of soft carbon). 3 or higher to 2.1 g/cm3 or lower in material density.
Yang teaches carbon materials for electrodes of lithium ion batteries (paragraph 0037). Yang teaches carbon material can have a density of about 0.3-4 g/cm3, resulting in a high hardness and high specific surface area to the graphene material (paragraph 0028). Yang teaches this graphene material forms an electrode material having high volumetric energy density (paragraph 0038).
The devices of modified Yamazaki and Yang are analogous references in the field of carbon materials in battery electrodes. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Yamazaki and form the soft carbon material to the density of 0.3-4 g/cm3, in order to form an electrode material with high volumetric energy density, high hardness, and high specific surface area, as taught above by Yang. The modification would necessarily result in an overlap of the claimed density recited in the instant claim and that disclosed in the prior art; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Regarding claim 13, modified Yamazaki teaches the positive electrode according to claim 12, the limitations of which are set forth above. Modified Yamazaki further teaches a positive-electrode current collector sheet (positive electrode current collector 101 in Fig. 1A; paragraphs 0025 and 0028), wherein the carbon layer is provided between the positive-electrode current collector sheet and the positive-electrode active material layer (see carbon layer 103 positioned 
Regarding claim 17, modified Yamazaki teaches the positive electrode according to claim 1, the limitations of which are set forth above. Modified Yamazaki further teaches a positive-electrode current collector sheet (positive electrode current collector 101 in Fig. 1A; paragraphs 0025 and 0028), wherein the carbon layer is provided between the positive-electrode current collector sheet and the positive-electrode active material layer (see carbon layer 103 positioned between positive electrode active material 105 and the current collector sheet 101 in Fig. 1A). However, modified Yamazaki is silent to the carbon layer comprises the soft carbon that is 1.8 g/cm3 or higher to 2.1 g/cm3 or lower in material density. 
Yang teaches carbon materials for electrodes of lithium ion batteries (paragraph 0037). Yang teaches carbon material can have a density of about 0.3-4 g/cm3, resulting in a high hardness and high specific surface area to the carbon material (paragraph 0028). Yang teaches this carbon material forms an electrode material having high volumetric energy density (paragraph 0038).
The devices of modified Yamazaki and Yang are analogous references in the field of carbon materials in battery electrodes. Therefore, it would have been obvious to one of 3, in order to form an electrode material with high volumetric energy density, high hardness, and high specific surface area, as taught above by Yang. The modification would necessarily result in an overlap of the claimed density recited in the instant claim and that disclosed in the prior art; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Regarding claim 18, modified Yamazaki teaches the positive electrode according to claim 17; Yamazaki further teaches the carbon layer is provided so that the carbon layer comes in contact with both the positive-electrode active material layer and the positive-electrode current collector sheet (see Fig. 1A showing carbon layer 103 contacting both 105 and 101, respectively), and the positive-electrode active material layer is provided so that the positive-electrode active material layer does not substantially come in contact with the positive-electrode current collector sheet (see 105 not directly in contact with 101 as claimed; Fig. 1A). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Shimizu and Yang as applied to claims 7, 13, and 18 above, and further in view of Yokoi et al. (US PG Publication 2015/0086860 A1; hereinafter “Yokoi”).
Regarding claims 8, 14, and 19, modified Yamazaki teaches the positive electrode according to claims 7, 13, and 18, respectively, the limitations of which are set forth above. However, modified Yamazaki is silent to the carbon layer is a porous layer including soft carbon 
Yokoi teaches battery devices (abstract). Yokoi teaches the positive electrode includes particles of graphene as a conductive additive along with a binder (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yamazaki and form the conductive layer of soft carbon from graphene particles and a binding agent, as taught above by Yang, because the selection of a known material based on its suitability for its intended use, in the instant case an additional or auxiliary conductive layer of soft carbon, supports a prima facie obviousness determination (see MPEP 2144.07 and 2143 I. B.).
Regarding claims 9 and 15, modified Yamazaki teaches the positive electrode according to claims 8 and 14. Yokoi further teaches the positive-electrode active material layer comprises positive-electrode active material particles coated with a carbonaceous coating, and a binder (see Yokoi Fig. 7 showing particles including graphene and binder, graphene 204 reading on a coating, broadly recited).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Shimizu as applied to claim 21 above, and further in view of Yokoi.
Regarding claim 22, modified Yamazaki teaches the positive electrode according to claim 21, the limitations of which are set forth above. However, modified Yamazaki is silent to the carbon layer is a porous layer including soft carbon particles and a binder.
The Examiner notes that Yamazaki teaches the carbon layer is an auxiliary conductive portion in the device (paragraph 0025). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yamazaki and form the conductive layer of soft carbon with graphene particles and a binding agent, as taught above by Yang, because the selection of a known material based on its suitability for its intended use, in the instant case an additional or auxiliary conductive layer of graphenic carbon, supports a prima facie obviousness determination (see MPEP 2144.07 and 2143 I. B.).
Response to Arguments
Applicant’s arguments, see page 7, filed 05 January 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki in view of Shimizu as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claim on the dependency from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726